UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6827


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

COREY NICOLAS DUGGINS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:09-cr-00210-FL-1)


Submitted: September 22, 2020                               Decided: September 25, 2020


Before NIEMEYER, KEENAN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey Nicolas Duggins, Appellant Pro Se. Jennifer P. May-Parker, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Corey Nicolas Duggins appeals the district court’s order granting in part and

denying in part his motion for a sentence reduction under § 404 of the First Step Act of

2018 (“First Step Act”), Pub. L. No. 115-391, 132 Stat. 5194. Although the court found

Duggins eligible for relief and reduced his term of supervised release accordingly, the court

exercised its discretion not to reduce his term of imprisonment. In so doing, the court

accurately described the record; considered Duggins’ new Sentencing Guidelines range,

the 18 U.S.C. § 3553(a) factors, and Duggins’ arguments for a reduction; and explained its

reasons for denying the motion. We conclude that the district court did not abuse its

discretion in denying Duggins’ motion and affirm the court’s judgment. See United States

v. Jackson, 952 F.3d 492, 495-97 (4th Cir. 2020) (reviewing decision on First Step Act

motion for abuse of discretion). We deny Duggins’ motions for appointment of counsel.

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




                                             2